HON. EDWARD A. MORRISON Chairman, Crime Victims Compensation Board
This letter is in response to your recent request for an opinion as to whether or not the Crime Victims Compensation Board has authority to waive or compromise the subrogation rights provided for by section634 of the Executive Law.
There is no general provision in the laws of the State of New York allowing State departments, boards, or agencies to waive or compromise claims or rights. If such authority exists, it must be specifically granted by statute. There are numerous instances of departments or agencies which have been granted this authority; see, for example section 29(5) of the Workmen's Compensation Law which allows the State Insurance Fund to compromise causes of action, and section 2602 of the Public Health Law which allows the compromise of bills owed to the hospital at West Haverstraw.
Executive Law, § 634, provides as follows:
  "Acceptance of an award made pursuant to this article shall subrogate the state, to the extent of such award, to any right or right of action accruing to the claimant or the victim to recover payments on account of losses resulting from the crime with respect to which the award is made."
Nothing in this section or any other section of article 22 of the Executive Law grants the Crime Victims Compensation Board the power to compromise subrogation rights. It would be improper for the board, pursuant to its rule-making authority granted by section 623(3) of the Executive Law, to adopt rules or regulations providing for the compromise of subrogation rights, since that would exceed the power granted to the board by statute. It is noted that by the terms of Executive Law, §634, it is the State that is subrogated to the victim's rights, not the board.
I would therefore conclude that the Crime Victims Compensation Board does not have authority to compromise in any way the subrogation rights provided in Executive Law, § 634. Such authority would have to be granted by the Legislature.